DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification should be updated to include any issued patent numbers.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support assembly” in claims 1, 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Regarding Claims 1-3, the format of “using [a structure] to [intended result]” is unclear when it comes to method claims, as “using” is not a clear and active step. What is the step of “using”? What active step does “using” entail? It is not clear whether a step is required by these limitations and what the scope of the relevant limitations is. 
An undisputable method claim has clauses that are designated by a present participle and separated with a comma (or a semicolon that includes a comma). See Credle v. Bond, 25 F.3d 1566, 1572 (Fed. Cir. 1994). Also see Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986), requiring active positive steps for a method to be definite. 
This could be resolve by reciting the action taken by the inventive entity. For example, “generating a beam with a beam source”, “moving the scanner relative to a support assembly”, etc.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2011/0245814 by Taboada (Applicant submitted).

Regarding Claim 1, Taboada teaches a method of accommodating patient movement in a laser surgery system (par. 22: eye surgery with system compensating for eye movement), the method comprising: 
using a first support assembly to support a scanner so as to accommodate relative movement between the scanner and the first support assembly so as to accommodate patient movement, the scanner being operable to controllably scan an electromagnetic radiation beam and configured to be coupled with a patient so that the scanner moves in conjunction with movement of the patient (Fig. 2, par. 18, 20-22: autofocusing based on eye movement, at least by moving and changing the tilt angle, elevation, and azimuth of the xy-scanning mirror 258, with respect to a support assembly 234/237/249, along with a dynamic focusing system 220); 
using a beam source to generate the electromagnetic radiation beam (Fig. 1-2: light systems 109, 213, 215); and 
propagating the electromagnetic radiation beam from the beam source to the scanner along an optical path having an optical path length that changes in response to patient movement (Fig. 2, par. 18, 20-22: autofocusing based on eye movement, at least by moving and changing the tilt angle, elevation, and azimuth of the xy-scanning mirror 258, with respect to a support assembly 228/238/249, along with a dynamic focusing system 220; Note here that the optical path of the claims does not preclude the edges of the beam 166, which most definitely changes length between the source and xy-mirror 258).
Regarding Claim 2, Taboada teaches the method of claim 1, further comprising: using a second support assembly to support the first support assembly so as to accommodate relative movement between the first support assembly and the second support assembly so as to accommodate patient movement; and using the first support assembly to support a first reflector configured to reflect the electromagnetic radiation beam so as to propagate to the scanner along a portion of the optical path (Fig. 2: any of the mechanisms 228,238,252,255; Note that the reflector is not positively recited is only part of an intended result, not a step).
Regarding Claim 3, Taboada teaches the method of claim  2, further comprising: using a base assembly to support the second support assembly so as to accommodate relative movement between the second support assembly and the base assembly so as to accommodate patient movement; and using the second support assembly to support a second reflector configured to reflect the electromagnetic radiation beam to propagate along a portion of the optical path so as to be incident on the first reflector (Fig. 2: any of the mechanisms 228,238,252,255; Note that the reflector is not positively recited is only part of an intended result, not a step).
Regarding Claim 4-5, Taboada teaches the method of claim 3, wherein: the relative movement between the scanner and the first support assembly is a translation in a first direction; the relative movement between the first support assembly and the second support assembly is a translation in a second direction that is transverse to the first direction; and the relative movement between the second support assembly and the base assembly is a translation in a third direction that is transverse to each of the first and second directions, wherein: the second direction is perpendicular to the first direction; and the third direction is perpendicular to each of the first and second directions (e.g. Fig. 2, see translation of mirror 221, and lens 219, and rotation of mirror 258).  
Regarding Claims 6-7, Taboada teaches the method of claim  4, wherein one of the first, second, and third directions is vertically oriented, wherein the third direction is vertically oriented and each of the first and second directions is horizontally oriented (e.g. Fig. 2, see translation of mirror 221 vertically, and lens 219 horizontally, and rotation of mirror 258), the method further comprising inhibiting gravity induced movement of the scanner in the vertical direction (Fig. 2: the scanner 258 is supported in position, it doesn’t fall on the patient).  

Regarding Claim 8, Taboada teaches the method of claim 3, wherein the relative movement between the scanner and the first support assembly is a relative rotation (Fig. 2: scanner 258 rotates relative to support 249).
Regarding Claim 9, Taboada teaches the method of claim 3, further comprising using the base assembly to support a third reflector configured to reflect the electromagnetic radiation beam to propagate along a portion of the optical path so as to be incident on the second reflector (e.g. Fig. 1-2: mirrors 110, 119, 134, 155, 161, 210, 221, 227, 258).
Regarding Claim 10, Taboada teaches the method of claim 1, wherein the scanner is operable to scan the electromagnetic radiation beam in at least two dimensions (Fig. 2: xy-scanner 258).
Regarding Claim 11, Taboada teaches the method of claim 1, wherein the scanner is operable to: focus the electromagnetic radiation beam to a focal point; and scan the focal point in three dimensions (Fig. 2, par. 18, 20-22: autofocusing based on eye movement, at least by moving and changing the tilt angle, elevation, and azimuth of the xy-scanning mirror 258, with respect to a support assembly 228/238/249, along with a dynamic focusing system 220).

Regarding Claim 12, Taboada teaches the method of claim 1, wherein the electromagnetic radiation beam comprises a series of laser pulses configured to modify eye tissue (par. 2: laser eye surgery).
Regarding Claim 13, Taboada teaches the method of claim 3, further comprising monitoring at least one of a relative position and a relative orientation of at least one of the group consisting of between the scanner and the first support assembly (par. 20: position detection control and feedback to control scanner)
Regarding Claim 14, Taboada teaches the method of claim 1, wherein the scanner is configured to be coupled with an eye of the patient and to controllably scan a focal point of the electromagnetic radiation beam within a tissue of the eye (Fig. 2: scanner 258 coupled to the eye via eye interface 270).
Regarding Claim 15, Taboada teaches the method of claim 3, further comprising inhibiting relative movement during positioning of the scanner relative to the patient between the scanner and the first support assembly (Fig. 2, par. 10: the angular position is controlled, the scanner is not freely rotatable).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,849,033. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the patent anticipates Claim 1 of the instant application.
Regarding Claim 1, US 9,849,033 teaches a method of accommodating patient movement in a laser surgery system (Claim 1, 33:40-67), the method comprising: 
using a first support assembly to support a scanner so as to accommodate relative movement between the scanner and the first support assembly so as to accommodate patient movement, the scanner being operable to controllably scan an electromagnetic radiation beam and configured to be coupled with a patient so that the scanner moves in conjunction with movement of the patient (Claim 1, 33:27-31, 35-67); 
using a beam source to generate the electromagnetic radiation beam (Claim 1, 33: 32-35); and 
propagating the electromagnetic radiation beam from the beam source to the scanner along an optical path having an optical path length that changes in response to patient movement (Claim 1, 33:35-55).
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,849,032. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the patent anticipates Claim 1 of the instant application.
Regarding Claim 1, US 9,849,032 teaches a method of accommodating patient movement in a laser surgery system (Claim 1, 33:39-67), the method comprising: 
using a first support assembly to support a scanner so as to accommodate relative movement between the scanner and the first support assembly so as to accommodate patient movement, the scanner being operable to controllably scan an electromagnetic radiation beam and configured to be coupled with a patient so that the scanner moves in conjunction with movement of the patient (Claim 1, 33:27-31, 33-67); 
using a beam source to generate the electromagnetic radiation beam (Claim 1, 33: 31-33); and 
propagating the electromagnetic radiation beam from the beam source to the scanner along an optical path having an optical path length that changes in response to patient movement (Claim 1, 33:33-67).
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,736,780. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the patent anticipates Claim 1 of the instant application.
Regarding Claim 1, US 10,736,780 teaches a method of accommodating patient movement in a laser surgery system (Claim 1, 33:45-50), the method comprising: 
using a first support assembly to support a scanner so as to accommodate relative movement between the scanner and the first support assembly so as to accommodate patient movement, the scanner being operable to controllably scan an electromagnetic radiation beam and configured to be coupled with a patient so that the scanner moves in conjunction with movement of the patient (Claim 1, 33:34-50, 65-67); 
using a beam source to generate the electromagnetic radiation beam (Claim 1, 33: 29-30); and 
propagating the electromagnetic radiation beam from the beam source to the scanner along an optical path having an optical path length that changes in response to patient movement (Claim 1, 33:31-33, 45-50,65-67).
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,736,779. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the patent anticipates Claim 1 of the instant application.
Regarding Claim 1, US 10,736,779 teaches a method of accommodating patient movement in a laser surgery system (Claim 1, 33: 24-25), the method comprising: 
using a first support assembly to support a scanner so as to accommodate relative movement between the scanner and the first support assembly so as to accommodate patient movement, the scanner being operable to controllably scan an electromagnetic radiation beam and configured to be coupled with a patient so that the scanner moves in conjunction with movement of the patient (Claim 1, 33:38-46); 
using a beam source to generate the electromagnetic radiation beam (Claim 1, 33: 26-27); and 
propagating the electromagnetic radiation beam from the beam source to the scanner along an optical path having an optical path length that changes in response to patient movement (Claim 1, 33:38-46).
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,470,932. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the patent anticipates Claim 1 of the instant application.
Regarding Claim 1, US 10,470,932 teaches a method of accommodating patient movement in a laser surgery system (Claim 1, 24: 58-63), the method comprising: 
using a first support assembly to support a scanner so as to accommodate relative movement between the scanner and the first support assembly so as to accommodate patient movement, the scanner being operable to controllably scan an electromagnetic radiation beam and configured to be coupled with a patient so that the scanner moves in conjunction with movement of the patient (Claim 1, 24:58-63); 
using a beam source to generate the electromagnetic radiation beam (Claim 1, 24: 44-45); and 
propagating the electromagnetic radiation beam from the beam source to the scanner along an optical path having an optical path length that changes in response to patient movement (Claim 1, 24:60-67).
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,751,217. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the patent anticipates Claim 1 of the instant application.
Regarding Claim 1, US 10,751,217 teaches a method of accommodating patient movement in a laser surgery system (Claim 1, 19:40-41,48-67), the method comprising: 
using a first support assembly to support a scanner so as to accommodate relative movement between the scanner and the first support assembly so as to accommodate patient movement, the scanner being operable to controllably scan an electromagnetic radiation beam and configured to be coupled with a patient so that the scanner moves in conjunction with movement of the patient (Claim 1, 19:48-67); 
using a beam source to generate the electromagnetic radiation beam (Claim 1, 19: 47); and 
propagating the electromagnetic radiation beam from the beam source to the scanner along an optical path having an optical path length that changes in response to patient movement (Claim 1, 19:48-67).
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 23 of U.S. Patent Application No. 16/987,306. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 23 of the co-pending application (case allowed but not printed yet) anticipates Claim 1 of the instant application.
Regarding Claim 1, US 16/987,306 teaches a method of accommodating patient movement in a laser surgery system (Claim 23 of the application, the “free floating mechanism” clause), the method comprising: 
using a first support assembly to support a scanner so as to accommodate relative movement between the scanner and the first support assembly so as to accommodate patient movement, the scanner being operable to controllably scan an electromagnetic radiation beam and configured to be coupled with a patient so that the scanner moves in conjunction with movement of the patient (Claim 23 of the application, the “free floating mechanism” clause); 
using a beam source to generate the electromagnetic radiation beam (Claim 23, the “laser beam” clause); and 
propagating the electromagnetic radiation beam from the beam source to the scanner along an optical path having an optical path length that changes in response to patient movement (Claim 23 of the application, the “free floating mechanism” clause).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792